COURT OF CRIMINAL APPEALS
January 8, 2015                                                                 AUSTIN, TEXAS
                                                            Transmitted 12/30/2014 1:26:35 PM
                                                             Accepted 12/31/2014 12:14:48 PM
                         IN THE TEXAS COURT OF CRIMINAL APPEALS                  ABEL ACOSTA
                                      AUSTIN, TEXAS                                      CLERK

     LAWRENCE DONOVAN
                  APPELLANT

     v.                                                                   No. PD-0474-14

     THE STATE OF TEXAS
                    APPELLE


          APPELLANT/PETITONER'S RESPONSE TO STATE'S REPLY BRIEF ON THE
                                    MERITS


     TO THE COURT OF CRIMINAL APPEALS:

             The State strays far from the record on appeal in footnote 2 of its reply brief. No

     reference to the record is made by the State with respect to its claim that there is a second

     petition for expunction pending in another court involving the same charges, nor is there a

     reference to the record provided with respect to the State' s claim that it find a general denial to

     that petition. The reason the State does not favor the court with record references with respect to

    those allegations is that those claims are outside the record.



                                                          Respectfully Submitted,



                                                       @~·JI.
                                                          DAVID L. RICH
                                                          State Bar No. 16845500
                                                          3001 West 5th Street, Suite 800
                                                          Fort Worth, Texas 76107
                                                          Phone: (817) 332-5567
                                                          Fax: (817) 885-7688
                                                          daverichards@sbcglobal.net
                               CERTIFICATE OF SERVICE

       The undersigned, David Richards, certifies that that a true copy of this document has been

e-served this 301h day of December 2014, appellate division of the Tarrant County District

Attorney's Office.


                                                   DAYID L. RICH


                            CERTIFICATE OF COMPLIANCE

       The undersigned, David Richards, certifies that this document contains 214 words.



                                                  f}fMAf / 1f_t-11M-
                                                   DAYID L. RICHARDS